220 F.2d 278
In the Matter of the Application of Frank BUZZIE.
Misc. No. 409.
United States Court of Appeals, Ninth Circuit.
March 16, 1955.

Motion for a certificate of probable cause, permission to appeal forma pauperis, and appointment of counsel.
Frank Buzzie, in pro. per.
No appearance for appellee.
Before DENMAN, Chief Judge, and BONE and POPE, Circuit Judges.
PER CURIAM.


1
The United States District Court for the Northern District of California, Northern Division, denied on the merits movant's application for a writ of habeas corpus and certified that the appeal is not taken in good faith.


2
The motion is denied.